EXHIBIT 10.6
 
ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS
 
On September 9, 2009, the Board of Directors of ABM Industries Incorporated (the
“Registrant”) approved certain changes to cash and equity compensation of
non-employee directors, beginning November 1, 2009. Non-employee directors will
receive: an annual cash retainer of $70,000; an annual equity grant of $80,000
in restricted stock units, to be given at the Company’s annual shareholders
meeting, with the value calculated by dividing $80,000 by the closing price of
ABM common stock on the date of the grant; fees for Committee meetings
(telephonic or otherwise) in the amount of $2,000 for each Audit Committee
meeting, $1,500 for each Governance Committee meeting, $1,500 for each
Compensation Committee meeting, and $1,500 for each Executive Committee meeting.
The Board also approved annual retainers to the Chairman of the Board and the
Chairs of the respective Committees as follows: Chairman of the Board $40,000;
Chairman of the Audit Committee $15,000; Chairman of the Governance Committee
$5,000; Chairman of the Compensation Committee $7,500; and Chairman of the
Executive Committee $5,000. Fees for attendance at Board meetings were
eliminated. In fiscal year 2009, the Board also approved additional payments to
non-employee directors who, in instances approved by the Chairman of the Board,
invest significant time above and beyond the requirements of Board or Committee
service, by virtue of serving on an ad hoc committee or otherwise, in an amount
equal to $2,000 per day for such service.
 
On September 9, 2009 the Board of Directors approved the participation of
non-employee directors in the Registrant’s health benefit plans, with the full
cost of any such participation to be paid by the individual director electing to
so participate.

